                                          Case 3:19-cv-02231-WHO Document 40 Filed 08/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                         Case No. 19-cv-02231-WHO
                                         CEMENT MASONS HEALTH AND
                                   8     WELFARE TRUST FUND FOR
                                         NORTHERN CALIFORNIA, et al.,                     ORDER GRANTING MOTION FOR
                                   9                                                      ENTRY OF DEFAULT JUDGMENT
                                                       Plaintiffs,
                                  10             v.
                                  11
                                         C. APARICIO, CEMENT CONTRACTOR,
                                  12     INC.,
Northern District of California
 United States District Court




                                                       Defendant.
                                  13

                                  14          The motion by Board of Trustees of the Cement Masons Health and Welfare Trust Fund

                                  15   for Northern California, Board of Trustees of the Cement Masons Vacation-Holiday Trust Fund

                                  16   for Northern California, Board of Trustees of the Cement Masons Pension Trust Fund For

                                  17   Northern California and Board of Trustees of the Cement Masons Training Trust Fund for

                                  18   Northern California (“Cement Masons Trust Funds”) for summary judgment on their Second

                                  19   Amended Complaint, Fifth Claim for Relief for Breach of Contract/Settlement Agreement,

                                  20   pursuant to ERISA, §§409(a) and 502(a)(2) to recover $1,571,411.33 due and owing under a

                                  21   fully executed written Settlement Agreement and Release between the parties, minus any partial

                                  22   payments made at the time of hearing on this motion, plus attorneys’ fees and costs, was heard on

                                  23   August 12. 2020. Counsel for plaintiffs and counsel for defaulting defendant appeared. Counsel

                                  24   for defaulting defendant confirmed that defendant did not oppose entry of default judgment.

                                  25          Having considered the papers in support and defendant’s non-opposition, and good cause

                                  26   appearing therefore:

                                  27          IT IS HEREBY ORDERED that for the reasons stated and the evidence cited in

                                  28   plaintiffs Cement Masons Trust Funds’ memorandum of points and authorities in support of its
                                          Case 3:19-cv-02231-WHO Document 40 Filed 08/13/20 Page 2 of 2




                                   1   motion for summary judgment, there is no genuine dispute as to any material fact and plaintiffs

                                   2   Cement Masons Trust Funds are entitled to judgment as a matter of law against defendant C.

                                   3   Aparicio, Cement Contractor, Inc., as follows:

                                   4          $84,967.55 to satisfy the Judgment in the Prior Litigation

                                   5          $1,345,557.97 representing the principal balance of the employee trust fund contributions

                                   6          reported by C. Aparicio, but not paid, and due and owing, through September 2019,

                                   7          pursuant to the First Amended Complaint $265,441.42 representing one hundred per cent

                                   8          (100%) of the liquidated damages and interest due and owing on the unpaid employee trust

                                   9          fund contributions reported by C. Aparicio, but not paid, and due and owing, through

                                  10          October 2019

                                  11          $16,330.13 representing one hundred percent (100%) of the liquidated damages and

                                  12          interest on the contributions paid, but paid late
Northern District of California
 United States District Court




                                  13          $6,175 attorneys' fees incurred in enforcing the Settlement Agreement and Release

                                  14          ($180,000) partial payment

                                  15          Total Judgment Due and Owing: $1,538,427.07

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 13, 2020

                                  18
                                  19
                                                                                                   William H. Orrick
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
